DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021, March 24, 2021 and July 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US Pat. Pub. No. 2021/0100033).

Regarding claim 1, Li et al discloses a channel sensing method, comprising: performing, by a sending device (fig. 11 [first communication device 11]), listen-before-talk (LBT) (paragraph 35 – performs LBT processing); and sending, by the sending device responsive to success of the LBT (, a first channel occupancy signal (paragraph 220 [line 5-7] and 221 lines [1-2] information sending unit sends the multiplexing association information for MCOT after LBT process succeeds), wherein the first channel occupancy signal is used to indicate, to a first receiving device that receives the first channel occupancy signal, a to-be- protected channel occupancy time on a channel occupied by the sending device after the LBT succeeds (paragraph 228 the multiplexing association information includes first information and type information for indicating, which includes time).  
Regarding claim 2, Li et al discloses the sending device obtains a maximum channel occupancy time (MCOT) after the success of the LBT, the maximum channel occupancy time comprises one or more intervals, and the sending device sends the first channel occupancy signal before one of the one or more intervals succeeds (paragraph 35 discloses obtaining MCOT from the LBT process).  
Regarding claim 3, Li et al discloses the first channel occupancy signal comprises first information used to indicate a part of the first receiving device to respond to the first channel occupancy signal, so that the first receiving device sends a second channel occupancy signal, and the second channel occupancy signal is used to indicate, to a second receiving device that receives the second channel occupancy signal, the to-be-protected channel occupancy time on the channel occupied by the sending device after the LBT succeeds (paragraph 228).  
Regarding claim 4, Li et al discloses the second channel occupancy signal is sent before one of the one or more intervals (paragraph 228).  
Regarding claim 5, Li et al discloses the sending device sends a channel release signal, used to indicate the first receiving device or the second receiving device (paragraph 135).  
Regarding claim 6, Li et al discloses a channel sensing method, comprising: receiving, by a receiving device, a first channel occupancy signal from a sending device (paragraph 220 [line 5-7] and 221 lines [1-2] information sending unit sends the multiplexing association information for MCOT after LBT process succeeds), wherein the first channel occupancy signal is used to indicate, to the receiving device, a to-be-protected channel occupancy time on a channel occupied by the sending device after listen-before-talk (LBT) succeeds (paragraph 228 the multiplexing association information includes first information and type information for indicating, which includes time).  
Regarding claim 7, Li et al discloses the sending device obtains a maximum channel occupancy time (MCOT) after the success of the LBT, the maximum channel occupancy time comprises one or more intervals, and the receiving device receives the first channel occupancy signal before one of the one or more intervals (paragraph 35 discloses obtaining MCOT from the LBT process).  
Regarding claim 8, Li et al discloses the first channel occupancy signal comprises first information, used to indicate the receiving device to respond to the first channel occupancy signal, so that the receiving device sends a second channel occupancy signal based on the specific indication information, and the second channel occupancy signal is used to indicate, to one or more other receiving devices that receive the second channel occupancy signal, the to-be-protected channel occupancy time on the channel occupied by the sending device after the LBT succeeds (paragraph 228).  
Regarding claim 9, Li et al discloses the second channel occupancy signal is sent before one of the one or more intervals (paragraph 228).  
Regarding claim 10, Li et al discloses the receiving device further receives a channel release signal from the sending device, and the channel release signal is used to indicate the one or more other receiving devices to release the to-be- protected channel occupancy time indicated by the first channel occupancy signal; and the receiving device sends a release acknowledgement signal in response to the release signal, and the release acknowledgement signal is used to indicate the one or more other receiving devices to release the to-be-protected channel occupancy time indicated by the second channel occupation signal (paragraph 135).  
Regarding claim 11, Li et al discloses a sending device, comprising a processor and a transceiver connected to the processor, wherein the processor is configured to perform listen-before-talk (LBT) (paragraph 35 – performs LBT processing); and the processing is configured to control the transceiver to send, responsive to success of the LBT, a first channel occupancy signal (paragraph 220 [line 5-7] and 221 lines [1-2] information sending unit sends the multiplexing association information for MCOT after LBT process succeeds), wherein the first channel occupancy signal is used to indicate, to a first receiving device that receives the first channel occupancy signal, a to-be-protected channel occupancy time on a channel occupied by the sending device after the LBT succeeds (paragraph 228 the multiplexing association information includes first information and type information for indicating, which includes time).  
Regarding claim 12, Li et al discloses when the processor successfully performs the LBT, the sending device obtains a maximum channel occupancy time (MCOT), the maximum channel occupancy time comprises one or more intervals, and the processor is configured to control the transceiver to send the first channel occupancy signal before one of the one or more intervals (paragraph 35 discloses obtaining MCOT from the LBT process).  
Regarding claim 13, Li et al discloses the first channel occupancy signal comprises first information used to indicate a part of the first receiving device to respond to the first channel occupancy signal, so that the first receiving device sends a second channel occupancy signal, and the second channel occupancy signal is used to indicate, to a second receiving device that receives the second channel occupancy signal, the to-be-protected channel occupancy time on the channel occupied by the sending device after the LBT succeeds (paragraph 228).  
Regarding claim 14, Li et al discloses the second channel occupancy signal is sent before one of the one or more intervals (paragraph 228).  
Regarding claim 15, Li et al discloses the transceiver is further configured to send a channel release signal, used to indicate the first receiving device or the second receiving device to release the to-be-protected channel occupancy time indicated by the first channel occupancy signal (paragraph 135).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Kim et al (US Pat Pub No 2019/0342915) directed toward UE performs an LBT based on signal transmission.
Li et al (US Pat Pub No 2021/0014894) directed toward LBT processing is performed on bandwidth resource.
Jung et al (US Pat Pub No 2019/0082474) directed toward performing LBT for uplink transmission.
Iyer et al (US Pat Pub No 2021/0235492) directed toward successful LBT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/LITON MIAH/Primary Examiner, Art Unit 2642